DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of exosomal RNA, hepatocyte-like cell, miR-409, and liver fibrosis in the reply filed on 8/17/22 is acknowledged.  Due to the reasonable number of miRNA recited, they have been rejoined.

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and deletion of recitation of any exosome.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim requires for the exosome to be derived from a “hepatocyte-like cell”.  However, the specification does not adequately describe the structure required for the cell to function as claimed. Without further description of the structure, one would not be able to readily envision which cells are necessarily hepatocyte-like or which cells are necessarily excluded from the genus.  The claim encompasses any cell with any property or structure in common with a hepatocyte.  The specification discloses hepatocytes, which is a single species of the instantly recited genus and is not representative of the entire possible genus.

Claims 1, 2, and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating liver fibrosis comprising administration of an exosomal miRNA selected from the group consisting of miR-136, miR-199a, miR-409, miR-410, and miR-432, does not reasonably provide enablement for a method of treating liver fibrosis via delivery of any exosome or any exosomal RNA.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in a determination of lack of enablement include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
The instant claims are directed to a method of treating liver fibrosis via delivering any exosome or any exosomal RNA.
The specification demonstrates treatment of liver fibrosis via delivery of miR-136, miR-199a, miR-409, miR-410, and miR-432 exosomal RNA.
The specification does not draw an adequate nexus between delivery of any possible exosome or any possible exosomal RNA and the predictable treatment of liver fibrosis.
Delivery of particular miRNAs would result in pro-fibrotic rather than treatment for fibrosis.  For example, Thum et al. (US 2019/0350923 A1) teach that 33 miRNAs were identified that are pro-fibrotic in liver fibrosis [0132].
The specification is not enabling for the full scope of the claims and does not draw an adequate nexus between delivery of any possible exosome or any possible exosomal RNA and the predictable treatment of liver fibrosis.
The scope of the claims in view of the specification as filed together do not reconcile the unpredictability in the art to enable one of skill in the art to make and/or use the claimed invention, namely a broad method of treating liver fibrosis with any exosome encompassing in vivo effects.
 	Given the teachings of the specification as discussed above, one skilled in the art could not predict a priori whether introduction of any possible exosome or any possible exosomal RNA in vivo by the broadly disclosed methodologies of the instantly claimed invention, would result in successful treatment of liver fibrosis.  Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation (see MPEP 2164.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brigstock et al. (US 2017/0298352 A1)
Brigstock et al. tach a method of delivering an exosome via intraperitoneal injection in mice that exhibit liver fibrosis (example 5). Mice that received exosomes therapy had an overall more healthy appearance (i.e. better coat quality) and livers were vascularized and smooth compared to controls [0163].  Brigstock et al. teach treatment of liver fibrosis via delivery of exosomes, which is anticipatory of instant claim 1 (claims 10 and 11).
Brigstock et al. teach that the exosome can comprise miRNAs (claim 1) and is therefore anticipatory of delivery of exosomal RNA.  
Brigstock et al. teach that the purified or isolated population of exosomes are isolated or purified from a body fluid selected from the group of urine, lymphatic fluid, breast milk, saliva, blood, serum and/or plasma. The exosomes can be isolated from more than one source and combined or alternatively maintained as a tissue-specific sample [0104].  This meets the instant limitation of a “hepatocyte-like” cell given that the cells have structural similarities, i.e. cell walls and components, that are “like” those of hepatocytes.
Brigstock et al. teach that for prolonged delivery, the exosome compositions can be formulated as a depot preparation for administration by implantation or intramuscular injection. The active ingredient can be formulated with suitable polymeric or hydrophobic materials (e.g., as an emulsion in an acceptable oil) or ion exchange resins, or as sparingly soluble derivatives (e.g., as a sparingly soluble salt). Alternatively, transdermal delivery systems manufactured as an adhesive disc or patch which slowly releases the active compound(s) for percutaneous absorption can be used. To this end, permeation enhancers can be used to facilitate transdermal penetration of the active compound(s) [0136].  
These preparations meet the instant limitation of cell therapy agents because they assist in delivery of therapy to the cell.  The acceptable oil or salt meets the instant limitation of a food composition. Additionally, lactose and other fillers taught at [0125] meet the instant limitation of a food composition.
Brigstock et al. teaches a kit also is provided for one or more of: a) inhibiting the progression of, b) preventing or c) treating liver fibrosis or an associated disorder in a subject in need thereof, comprising an effective amount of the isolated or purified exosomes and/or the pharmaceutical composition as described above and/or reagents and/or instructions for use [0118].
Brigstock et al. teach that FIGS. 5A-5D show in vivo effects of exosomes on CCl4-induced fibrosis in the liver (long-term injury) [0024].
Brigstock et al. teach that this disclosure provides pharmaceutical compositions and purified or isolated products that have therapeutic use for treating an unmet medical need. As disclosed in more detail herein, this disclosure provides a pharmaceutical comprising, or alternatively consisting essentially of, or yet further consisting of, a pharmaceutically acceptable carrier and an effective amount of miRNA and/or exosomes isolated from a body fluid of a non-diseased subject. In one aspect, the disease is a fibrotic disease or liver disease, e.g., liver fibrosis and the exosomes have a unique molecular profile in that the microRNA (miR or miRNA) and/or the miRNA profile of the exosomes comprise the lack of up-regulation of one or both of the markers miR-26b and/or -122, as compared to the exosome miR profile of a subject that is suffering from a liver or a fibrotic disease or an associated disorder. In one aspect the compositions comprise, or alternatively consist essentially of, or yet further consist of, one or more, two or more, three or more, four or more, five or more, six or more, seven or more, eight or more, nine or more, ten or more, eleven or more, twelve or more, thirteen or more, fourteen or more, fifteen or more, sixteen or more, or alternatively all of miR-9, -196b, miR-27a, -192, -214, -377, -455, -23b, -106a, -200b, -532, -34c, -151, -653, -687, and/or -483. These compositions are useful for the treatment of disease, such as fibrotic disease, hepatic liver disease and associated disorders [0007].
Therefore, the claims are anticipated by Brigstock et al.

Claim(s) 1, 2, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Stem Cells and Development, 22, 2013, 845-854).
The Li et al. reference is of record and cited on the IDS filed on 3/6/20.
Li et al. teach that human umbilical cord MSCs transplanted into fibrotic livers can restore liver function and improve liver fibrosis (abstract).  Li et al. teach that transplantation of exosomes derived from human umbilical cord mesenchymal cells reduced the surface fibrous capsules and alleviated hepatic inflammation and collagen deposition in fibrotic livers.  Li et al. teaches that this provides a novel approach for the treatment of fibrotic livers.  Mice were delivered the exosomes in vegetable oil, which meets the instant limitation of being a food composition and of being a cell therapy agent because the agent delivers therapy to the cell. 
Therefore, the claims are anticipated by Li et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635                                                                                                                                                                                                        2